[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Farley v. Wainwright, Slip Opinion No. 2021-Ohio-670.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2021-OHIO-670
          FARLEY, APPELLANT, v. WAINWRIGHT, WARDEN, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
   may be cited as Farley v. Wainwright, Slip Opinion No. 2021-Ohio-670.]
Habeas corpus—Inmate’s claims not cognizable in habeas corpus—Court of
        appeals’ judgment dismissing petition affirmed.
   (No. 2020-0459—Submitted January 26, 2021—Decided March 11, 2021.)
       APPEAL from the Court of Appeals for Marion County, No. 9-19-84.
                                 __________________
        Per Curiam.
        {¶ 1} In 2019, appellant, James R. Farley, filed a petition for a writ of
habeas corpus in the Third District Court of Appeals alleging that he is entitled to
immediate release from prison because the Department of Rehabilitation and
Correction (“DRC”) and the Bureau of Sentence Computation (“BSC”) failed to
update their records after he was resentenced in 2000. The Third District dismissed
the petition. We affirm.
                             SUPREME COURT OF OHIO




                                   Background
       {¶ 2} In 1996, Farley was convicted of aggravated murder and sentenced to
life in prison, with parole eligibility after 20 years. A few months after Farley was
sentenced, the trial court issued a corrected sentencing entry imposing a life
sentence, with parole eligibility after 20 “full years.” That designation prevented
Farley from earning good-time credit, which can make an offender eligible for
parole before he serves his full minimum term. See State v. Farley, 10th Dist.
Franklin No. 96APA09-1247, 1997 WL 401947, *3-4 (July 15, 1997). On direct
appeal, the Tenth District Court of Appeals held that the trial court had erred in
imposing a term of 20 “full years” and remanded the case for resentencing. Id. In
2000, the trial court reimposed Farley’s original sentence.
       {¶ 3} In December 2019, Farley filed a petition asking the Third District
Court of Appeals to issue a writ of habeas corpus ordering appellee, Lyneal
Wainwright, warden of the Marion Correctional Institution, to immediately release
him from custody. Farley alleged that DRC and BSC failed to remove the “full
years” designation from their records until 2018 and that as a result, he was
deprived of the opportunity to earn good-time credit and the possibility to be
considered for parole earlier.
       {¶ 4} The Third District dismissed Farley’s petition. The court first held
that Farley had failed to attach all pertinent commitment papers to his petition as
required under R.C. 2725.04(D). The court went on to conclude that Farley’s
petition failed to state a cognizable habeas claim because he had not alleged facts
showing that he is entitled to immediate release from prison.
       {¶ 5} Farley appealed to this court as of right. We dismissed the appeal for
want of prosecution after Farley failed to timely file a merit brief. 159 Ohio St.3d
1409, 2020-Ohio-3255, 146 N.E.3d 585. But we later granted Farley’s motion for
reconsideration and reinstated the appeal. 159 Ohio St.3d 1522, 2020-Ohio-4388,
152 N.E.3d 328.



                                         2
                                    January Term, 2021




                                         Analysis
              Farley provided his commitment papers with his petition
        {¶ 6} When filing a petition for a writ of habeas corpus, a person generally
must provide “[a] copy of the commitment or cause of detention of such person.”
R.C. 2725.04(D). A petition that fails to comply with this requirement is defective
and must be dismissed. Bloss v. Rogers, 65 Ohio St.3d 145, 145-146, 602 N.E.2d
602 (1992). The Third District held that Farley’s petition was defective under R.C.
2725.04(D) because he did not provide a copy of his 2000 sentencing entry when
he filed his petition.
        {¶ 7} The Third District was wrong—Farley attached the 2000 sentencing
entry to his complaint as “Exhibit 6.” The Third District may not have realized that
Farley refiled Exhibit 6 in response to Wainwright’s argument in her motion to
dismiss that she had not received a copy of the entry when she was served with
Farley’s petition.       The Third District interpreted Farley’s later filing as an
impermissible attempt to cure a defect, but there was no defect that needed to be
cured. We therefore do not affirm on this basis.
                         Farley is not entitled to immediate release
        {¶ 8} A writ of habeas corpus “is warranted in certain extraordinary
circumstances ‘where there is an unlawful restraint of a person’s liberty and there
is no adequate remedy in the ordinary course of law.’ ” Johnson v. Timmerman-
Cooper, 93 Ohio St.3d 614, 616, 757 N.E.2d 1153 (2001), quoting Pegan v.
Crawmer, 76 Ohio St.3d 97, 99, 666 N.E.2d 1091 (1996). The writ is appropriate
if the petitioner is entitled to immediate release from prison. State ex rel. Smirnoff
v. Greene, 84 Ohio St.3d 165, 167, 702 N.E.2d 423 (1998). We review the Third
District’s judgment dismissing Farley’s petition de novo. Perrysburg Twp. v.
Rossford, 103 Ohio St.3d 79, 2004-Ohio-4362, 814 N.E.2d 44, ¶ 5.
        {¶ 9} Farley argues that DRC and BSC violated his due-process rights by
failing to properly apply his sentence and therefore allow him to earn good-time




                                             3
                             SUPREME COURT OF OHIO




credit. He contends that as a result of that error, he served a sentence that was
contrary to law for more than 20 years. The Third District correctly concluded that
Farley’s allegations do not state a claim that is cognizable in habeas corpus.
       {¶ 10} Farley does not allege that his life sentence is invalid. In fact, he
alleges that the sentence imposed in 2000 should be enforced. Thus, even when
taken as true, Farley’s allegations do not show that he is entitled to release from
prison. Ultimately, Farley complains about a lost opportunity to earn good-time
credit and the possibility that he could have been eligible for parole sooner, “[b]ut
earlier consideration of parole is not tantamount to a legal right to release from
prison,” Heddleston v. Mack, 84 Ohio St.3d 213, 214, 702 N.E.2d 1198 (1998).
“Ohio law gives a convicted inmate ‘no legitimate claim of entitlement to parole
prior to the expiration of a valid sentence of imprisonment.’ ” State ex rel. Richard
v. Mohr, 135 Ohio St.3d 373, 2013-Ohio-1471, 987 N.E.2d 650, ¶ 5, quoting State
ex rel. Seikbert v. Wilkinson, 69 Ohio St.3d 489, 490, 633 N.E.2d 1128 (1994).
       {¶ 11} There appears to be no dispute that DRC and BSC made a mistake
concerning Farley’s sentence. But “[h]abeas corpus is not the proper remedy to
address every concern a prisoner has about his legal rights or status.” Rodgers v.
Capots, 67 Ohio St.3d 435, 436, 619 N.E.2d 685 (1993). “[H]abeas corpus is
generally available only when the petitioner’s maximum sentence has expired and
he is being held unlawfully.” Heddleston at 214. Because Farley is serving a valid
life sentence, he is not entitled to immediate release and has failed to state a claim
cognizable in habeas corpus.
       {¶ 12} We affirm the Third District’s judgment because Farley failed to
state a claim on which relief can be granted.
                                                                 Judgment affirmed.
       O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                               _________________



                                          4
                              January Term, 2021




       James R. Farley, pro se.
       Dave Yost, Attorney General, and Daniel J. Benoit, Assistant Attorney
General, for appellee.
                              _________________




                                      5